            Case 2:20-cv-02291-APG-VCF Document 1 Filed 12/17/20 Page 1 of 6



     COMP
 1   JARED B. ANDERSON, ESQ. (SBN: 9747)
     NOAH A. DURAN, ESQ. (SBN: 15033)
 2   TANNER CHURCHILL ANDERSON
     4001 Meadows Lane
 3   Las Vegas, Nevada 89107
     Telephone: (702) 868-8888
 4   Facsimile: (702) 868-8889
     janderson@tcafirm.com
 5   nduran@tcafirm.com
     Attorney for Plaintiff
 6
                                    UNITED STATES DISTRICT COURT
 7

 8                                         DISTRICT OF NEVADA

 9   VICTOR QUINTERO;
                                                             CASE NO.:
10                  Plaintiff,
     vs.
11

12   UNITED STATES OF AMERICA; CLAYTON
     MCDERMOTT, an individual; DOES I-X, and
13   ROE ENTITIES I-X, inclusive;

14                  Defendants.
15
                                                 COMPLAINT
16

17          COMES NOW, Plaintiff, VICTOR QUINTERO, by and through their attorneys, JARED

18   ANDERSON, ESQ., and NOAH A. DURAN, ESQ., of TANNER CHURCHILL ANDERSON, and for
19   their causes of action against Defendants, complains and alleges as follows:
20
                                                        I.
21
                                                JURISDICTION
22
            1.      The claims herein are brought against the U.S. pursuant to the Federal Tort Claims Act
23

24   (28 U.S.C. §2671, et seq.) and 28 U.S.C. §§1346(b)(1), for personal injuries that were caused by the

25   negligent and wrongful acts and omissions of agents and employees of the United States Government,

26   while acting within the scope of their offices and employment, under circumstances where the
27

28

                                                   Complaint - 1
Case 2:20-cv-02291-APG-VCF Document 1 Filed 12/17/20 Page 2 of 6
Case 2:20-cv-02291-APG-VCF Document 1 Filed 12/17/20 Page 3 of 6
Case 2:20-cv-02291-APG-VCF Document 1 Filed 12/17/20 Page 4 of 6
Case 2:20-cv-02291-APG-VCF Document 1 Filed 12/17/20 Page 5 of 6
Case 2:20-cv-02291-APG-VCF Document 1 Filed 12/17/20 Page 6 of 6
